Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.  
Claims 1-16 stand rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (Pub. No.: US 20160353440 A1), hereafter referred to as Lee.  
	In regard to Claim 1, Lee teaches An operation method performed in a user equipment (UE) (WTRU, Para. 396, FIG. 1) in a communication system, the operation method comprising: receiving, from a base station, downlink control information (DCI) (a downlink control information (DCI) message, Para. 447) including scheduling information of a data channel (second downlink physical channel may be a PDSCH, Para. 446.  Downlink offset may be configured by a downlink control information (DCI) message, Para. 447).  
Lee teaches determining a resource region of the data channel (a time window may be defined for PDSCH, Para. 395) based on the DCI (Determining the second downlink time window may include defining the second downlink time window as beginning at a downlink offset, Para. 446.  The downlink offset may be configured by a downlink control information (DCI) message, Para. 447) and information indicating a location of a start symbol of the data channel (An offset from the last subframe of the (E)PDCCH may be used to indicate the starting subframe of at least one of the PDSCH, Para. 398, FIG. 8).  
Lee teaches receiving, from the base station, the data channel (second downlink physical channel may be a PDSCH, Para. 446) in the determined resource region (second downlink time window, Para. 446), wherein the information indicating the location of the start symbol of the data channel is interpreted as a symbol offset between the start symbol of the data channel and a symbol in which the DCI is transmitted (PDCCH and/or EPDCCH may provide control information in a DL Control Information (DCI) format, Para. 74.  An offset from the last subframe of the (E)PDCCH may be used to indicate the starting subframe of at least one of the PDSCH, Para. 398, FIG. 8).  


In regard to Claim 4, Lee teaches the DCI is received from the base station in a physical downlink control channel (PDCCH) (PDCCH and/or EPDCCH may provide control information in a DL Control Information (DCI) format, Para. 74).  

In regard to Claim 5, Lee teaches the data channel is a physical downlink shared channel (PDSCH) (second downlink physical channel may be a PDSCH, Para. 446).  


In regard to Claim 9, Lee teaches An operation method performed in a base station in a communication system, the operation method comprising: transmitting, to a user equipment (UE) (WTRU, Para. 396, FIG. 1), downlink control information (DCI) (a downlink control information (DCI) message, Para. 447) including scheduling information of a data channel (second downlink physical channel may be a PDSCH, Para. 446.  Downlink offset may be configured by a downlink control information (DCI) message, Para. 447).  
Lee teaches determining a resource region of the data channel (a time window may be defined for PDSCH, Para. 395) based on the DCI (Determining the second downlink time window may include defining the second downlink time window as beginning at a downlink offset, Para. 446.  The downlink offset may be configured by a downlink control information (DCI) message, Para. 447) and information indicating a location of a start symbol of the data channel (An offset from the last subframe of the (E)PDCCH may be used to indicate the starting subframe of at least one of the PDSCH, Para. 398, FIG. 8).  
Lee teaches transmitting, to the UE (WTRU, Para. 396, FIG. 1), the data channel (second downlink physical channel may be a PDSCH, Para. 446) in the determined resource region (second downlink time window, Para. 446), wherein the information indicating the location of the start symbol of the data channel is interpreted as a symbol offset between the start symbol of the data channel and a symbol in which the DCI is transmitted (PDCCH and/or EPDCCH may provide control information in a DL Control Information (DCI) format, Para. 74.  An offset from the last subframe of the (E)PDCCH may be used to indicate the starting subframe of at least one of the PDSCH, Para. 398, FIG. 8).  


In regard to Claim 12, Lee teaches the DCI is transmitted to the UE in a physical downlink control channel (PDCCH) (PDCCH and/or EPDCCH may provide control information in a DL Control Information (DCI) format, Para. 74).  

In regard to Claim 13, Lee teaches the data channel is a physical downlink shared channel (PDSCH) (second downlink physical channel may be a PDSCH, Para. 446).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 6, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Larsson et al. (Pub. No.: US 20150009927 A1), hereafter referred to as Larsson.  
In regard to Claim 2, as presented in the rejection of Claim 1, Lee teaches the data channel.  
Lee fails to teach the information indicating the location of the start symbol of the data channel is included in the scheduling information or a radio resource control (RRC) message which is received from the base station.  
Larsson teaches the information indicating the location of the start symbol of the data channel is included in the scheduling information or a radio resource control (RRC) message which is received from the base station (the user equipment 121 may receive the PRB offset value OPRB in an RRC message, Para. 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larsson with the teachings of Lee since Larsson provides a technique for conveying offset information through RRC with respect to a wireless resource for certain wireless transmissions, which can be introduced into the system of Lee to introduce the benefits of RRC for accurately informing devices through offset values when certain transmissions occur.  

	In regard to Claim 6, as presented in the rejection of Claim 1, Lee teaches the base station.  
	Lee fails to teach receiving, from the base station, a RRC message including configuration information which indicates that the information indicating the location of the start symbol of the data channel is interpreted as the symbol offset.  
Larsson teaches receiving, from the base station, a RRC message (the user equipment 121 may receive the PRB offset value OPRB in an RRC message, Para. 103) including configuration information which indicates that the information indicating the location of the start symbol of the data channel is interpreted as the symbol offset (the user equipment 121 may receive the PRB offset value OPRB before the user equipment 121 starts to receive downlink data transmissions on the eCCH from the network node 110, Para. 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larsson with the teachings of Lee since Larsson provides a technique for conveying offset information through RRC with respect to a wireless resource for certain wireless transmissions, which can be introduced into the system of Lee to introduce the benefits of RRC for accurately informing devices through offset values when certain transmissions occur.  

In regard to Claim 10, as presented in the rejection of Claim 9, Lee teaches the data channel.  
Lee fails to teach the information indicating the location of the start symbol of the data channel is included in the scheduling information or a radio resource control (RRC) message which is transmitted from the base station.  
Larsson teaches the information indicating the location of the start symbol of the data channel is included in the scheduling information or a radio resource control (RRC) message which is transmitted from the base station (the user equipment 121 may receive the PRB offset value OPRB in an RRC message, Para. 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larsson with the teachings of Lee since Larsson provides a technique for conveying offset information through RRC with respect to a wireless resource for certain wireless transmissions, which can be introduced into the system of Lee to introduce the benefits of RRC for accurately informing devices through offset values when certain transmissions occur.  

In regard to Claim 14, as presented in the rejection of Claim 9, Lee teaches the UE.  
	Lee fails to teach transmitting, to the UE, a RRC message including configuration information which indicates that the information indicating the location of the start symbol of the data channel is interpreted as the symbol offset.  
Larsson teaches transmitting, to the UE, a RRC message (the user equipment 121 may receive the PRB offset value OPRB in an RRC message, Para. 103) including configuration information which indicates that the information indicating the location of the start symbol of the data channel is interpreted as the symbol offset (the user equipment 121 may receive the PRB offset value OPRB before the user equipment 121 starts to receive downlink data transmissions on the eCCH from the network node 110, Para. 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larsson with the teachings of Lee since Larsson provides a technique for conveying offset information through RRC with respect to a wireless resource for certain wireless transmissions, which can be introduced into the system of Lee to introduce the benefits of RRC for accurately informing devices through offset values when certain transmissions occur.  


Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tang (Pub. No.: US 20200067669 A1), hereafter referred to as Tang.  
In regard to Claim 3, as presented in the rejection of Claim 1, Lee teaches the symbol.  
Lee fails to teach the symbol in which the DCI is transmitted is a first symbol among one or more symbols used for transmitting the DCI.  
	Tang teaches the symbol in which the DCI is transmitted is a first symbol among one or more symbols used for transmitting the DCI (a first OFDM symbol and second OFDM symbol of a slot are occupied by transmission of the control information and the terminal device receives the DCI sent on the first two OFDM symbols from the network device, Para. 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang with the teachings of Lee since Tang provides a technique for formatting DCI in a wireless resource, which can be introduced into the system of Lee to permit a network to convey DCI in the first symbols of the wireless recourse to ensure prompt processing of DCI for controlling data transfers.  

In regard to Claim 11, as presented in the rejection of Claim 9, Lee teaches the symbol.  
Lee fails to teach the symbol in which the DCI is transmitted is a first symbol among one or more symbols used for transmitting the DCI.  
Tang teaches the symbol in which the DCI is transmitted is a first symbol among one or more symbols used for transmitting the DCI (a first OFDM symbol and second OFDM symbol of a slot are occupied by transmission of the control information and the terminal device receives the DCI sent on the first two OFDM symbols from the network device, Para. 80).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang with the teachings of Lee since Tang provides a technique for formatting DCI in a wireless resource, which can be introduced into the system of Lee to permit a network to convey DCI in the first symbols of the wireless recourse to ensure prompt processing of DCI for controlling data transfers.  


Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Larsson and Kim (Pub. No.: US 20180176058 A1), hereafter referred to as Kim.  
In regard to Claim 7, as presented in the rejection of Claim 1, Lee teaches the data channel.  
Lee fails to teach, when a mapping type of a demodulation-reference signal (DM-RS) for the data channel is a first mapping type.  
Kim teaches, when a mapping type of a demodulation-reference signal (DM-RS) for the data channel is a first mapping type (one vertical shift value or two vertical shift values are applied to the DMRS mapping and generate various types of DMRS mapping patterns, Para. 152.  A different DMRS pattern is used according to a reception UE, Para. 153).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Lee since Kim provides a technique for reference signal mapping, which can be introduced into the system of Lee to permit an appropriate pattern of reference signals are utilized for certain wireless conditions for making adjustments to data transfers.  
Lee fails to teach the information indicating the location of the start symbol of the data channel is interpreted as the symbol offset.  
Larsson teaches the information indicating the location of the start symbol of the data channel is interpreted as the symbol offset (the user equipment 121 may receive the PRB offset value OPRB before the user equipment 121 starts to receive downlink data transmissions on the eCCH from the network node 110, Para. 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larsson with the teachings of Lee since Larsson provides a technique for conveying offset information through RRC with respect to a wireless resource for certain wireless transmissions, which can be introduced into the system of Lee to introduce the benefits of RRC for accurately informing devices through offset values when certain transmissions occur.  

In regard to Claim 15, as presented in the rejection of Claim 9, Lee teaches the data channel.  
Lee fails to teach, when a mapping type of a demodulation-reference signal (DM-RS) for the data channel is a first mapping type.  
Kim teaches, when a mapping type of a demodulation-reference signal (DM-RS) for the data channel is a first mapping type (one vertical shift value or two vertical shift values are applied to the DMRS mapping and generate various types of DMRS mapping patterns, Para. 152.  A different DMRS pattern is used according to a reception UE, Para. 153).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Lee since Kim provides a technique for reference signal mapping, which can be introduced into the system of Lee to permit an appropriate pattern of reference signals are utilized for certain wireless conditions for making adjustments to data transfers.  
Lee fails to teach the information indicating the location of the start symbol of the data channel is interpreted as the symbol offset.
Larsson teaches the information indicating the location of the start symbol of the data channel is interpreted as the symbol offset (the user equipment 121 may receive the PRB offset value OPRB before the user equipment 121 starts to receive downlink data transmissions on the eCCH from the network node 110, Para. 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larsson with the teachings of Lee since Larsson provides a technique for conveying offset information through RRC with respect to a wireless resource for certain wireless transmissions, which can be introduced into the system of Lee to introduce the benefits of RRC for accurately informing devices through offset values when certain transmissions occur.  


Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Deenoo et al. (Pub. No.: US 20180310283 A1), hereafter referred to as Deenoo.  
In regard to Claim 8, as presented in the rejection of Claim 1, Lee teaches the data channel.  
Lee fails to teach, when the data channel is repeatedly transmitted in a plurality of slots, the resource region of the data channel belonging to a first slot among the plurality of slots is determined based on the symbol offset, and the resource region of the data channel belonging to remaining slot(s) except for the first slot among the plurality of slots is determined to be identical to the resource region of the data channel belonging to the first slot.  
Deenoo teaches, when the data channel is repeatedly transmitted in a plurality of slots, the resource region of the data channel belonging to a first slot among the plurality of slots is determined based on the symbol offset (a gap and/or guard period between the last symbol of PDCCH and the first symbol of PDSCH within the same subframe.  An offset between PDCCH and PDSCH.  Depending on the value of k in the DCI, WTRUs may determine the PDSCH location in subframe n+k (if k is included in the DCI).  Para. 221), and the resource region of the data channel belonging to remaining slot(s) except for the first slot among the plurality of slots is determined to be identical to the resource region of the data channel belonging to the first slot (The data region within a subframe may carry PDSCH for one or more WTRUs, e.g., the PDSCH transmission for different WTRUs may be multiplexed in time, frequency, and/or spatial domain.  Multiple PDSCH beams may be transmitted within the data region.  Para. 149, FIG. 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo with the teachings of Lee since Deenoo provides a technique for arranging data channels and control channels, which can be introduced into the system of Lee to efficiently provide multiple data transmissions utilizing the same frequency resources.  

In regard to Claim 16, as presented in the rejection of Claim 9, Lee teaches the data channel.  
Lee fails to teach, when the data channel is repeatedly transmitted in a plurality of slots, the resource region of the data channel belonging to a first slot among the plurality of slots is determined based on the symbol offset, and the resource region of the data channel belonging to remaining slot(s) except for the first slot among the plurality of slots is determined to be identical to the resource region of the data channel belonging to the first slot.
Deenoo teaches, when the data channel is repeatedly transmitted in a plurality of slots, the resource region of the data channel belonging to a first slot among the plurality of slots is determined based on the symbol offset (a gap and/or guard period between the last symbol of PDCCH and the first symbol of PDSCH within the same subframe.  An offset between PDCCH and PDSCH.  Depending on the value of k in the DCI, WTRUs may determine the PDSCH location in subframe n+k (if k is included in the DCI).  Para. 221), and the resource region of the data channel belonging to remaining slot(s) except for the first slot among the plurality of slots is determined to be identical to the resource region of the data channel belonging to the first slot (The data region within a subframe may carry PDSCH for one or more WTRUs, e.g., the PDSCH transmission for different WTRUs may be multiplexed in time, frequency, and/or spatial domain.  Multiple PDSCH beams may be transmitted within the data region.  Para. 149, FIG. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo with the teachings of Lee since Deenoo provides a technique for arranging data channels and control channels, which can be introduced into the system of Lee to efficiently provide multiple data transmissions utilizing the same frequency resources.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (Pub. No.: US 20120300728 A1) teaches, when a mapping type of a demodulation-reference signal (DM-RS) for the data channel is a first mapping type (one demodulation reference signal (DMRS) for demodulating the downlink data to the user equipment (UE) on the basis of a predetermined mapping type from among a plurality of mapping types, wherein each mapping type defines a code division multiplexing (CDM) group for DMRS transmission and an orthogonal cover code (OCC) for DMRS spreading according to individual antenna ports, Para. 13), the information indicating the location of the start symbol of the data channel is interpreted as the symbol offset (symbol/carrier/subcarrier to which DRS/CRS/DMRS/CSI-RS is assigned is referred to as DRS/CRS/DMRS/CSI-RS symbol/carrier/subcarrier, Para. 54, 108, FIG. 12).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
6-28-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477